DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Carnaggio on July 1, 2021.
The application has been amended as follows: 
1. (Currently Amended) A biosensor, comprising: 
a housing material; 
a nanocellulose material disposed within the housing material; 
an enzyme entrapped within the nanocellulose material that produces a chemical or biological product when exposed to a substance in a vapor or liquid; and 
a luminescent material within the nanocellulose material that emits visible light upon a chemical or biological reaction with the chemical or biological product.
16. (Currently Amended) A modular biosensor system, comprising: 
a housing material comprising one or more module inserts; and 
one or more biosensor modules removably coupled with the one or more module inserts, wherein the one or more biosensor modules each comprise: 
nanocellulose material; 
an enzyme within the nanocellulose material that produces a chemical or biological product when exposed to a detectable reactant; and  
27an indicator material that indicates a change upon a reaction with the chemical or biological product.
17. (Currently Amended) The modular biosensor system of claim 16, wherein the nanocellulose material immobilizes the enzyme within the matrix material.
20. (Currently Amended) The modular biosensor system of claim 16, wherein the nanocellulose material further comprises bacterial cellulose, chitosan, glutaraldehyde, agarose, alginate, kombucha pellicle, or a combination thereof.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 16 recite, or similarly recite, inter alia,
“…a housing material; 
a nanocellulose material disposed within the housing material; 
an enzyme entrapped within the nanocellulose material that produces a chemical or biological product when exposed to a substance in a vapor or liquid; and 
a luminescent material within the nanocellulose material that emits visible light upon a chemical or biological reaction with the chemical or biological product.”
The closest  references found during Examiner’s search of the prior art were US 2016/0313358 A1 to Titmus et al. and US 6,750,311 B1 to Van Antwerp et al. Titmus shows how cellulose may be used as a substrate in a diagnostic test for the presence of alcohol and suggests luminescent material. Van Antwerp shows how alcohol oxidase may be incorporated in a diagnostic test that additionally employs colorimetric sensing. Neither reference, however, shows 
Other prior art references considered relevant to the claimed invention were US 2016/0287152 A1 to Schwartz et al., US 2015/0087935 A1 to Davis et al, and US 10,098,574 to Kam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791